Citation Nr: 9922531	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-26 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left tonsil, status post tonsillectomy, with 
metastasis to the left neck, claimed as due to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from May 1967 to March 1970, with 
foreign service, including a tour of duty in the Republic of 
Vietnam.  He is the recipient of the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in April and 
May 1997, which denied a claim for service connection for 
squamous cell carcinoma of the left tonsil, status post 
tonsillectomy, with metastasis to the left neck, claimed as 
due to Agent Orange exposure.  

The veteran's sworn testimony was obtained at a hearing 
before a hearing officer at the RO in October 1997.  
Additional evidence was received at that time.  


REMAND

The Board notes that pursuant to 38 C.F.R. §§ 19.37, 20.1304 
(c) (1998), any pertinent evidence, not previously reviewed 
at the RO, but received from the veteran prior to the 
transfer of the VA claims file to the Board, or evidence 
which is accepted first at the Board, must be initially 
reviewed by the agency of original jurisdiction (the VA RO), 
unless this procedural right is waived by the veteran or his 
representative.  A review of the claims file reveals that 
such additional evidence, including pertinent VA treatment 
records, was received at the RO, both at his October 6, 1997 
hearing, as well as after the January 1998 hearing officer's 
decision.  The record also discloses no waiver of RO 
consideration of this additional evidence, which was received 
subsequent to the July 1997 statement of the case (SOC).  
Under these circumstances the Board has no alternative but to 
refer this additional evidence to the RO for initial review 
and consideration of the claim on appeal.  38 C.F.R. §§ 
19.37, 20.1304 (c) (1998).  

The VA Adjudication Procedure Manual, M21-1, Part III, para. 
5.10(a) (hereinafter M21-1), provides that, when initially 
corresponding with a veteran who claims a disability 
resulting from exposure to herbicides while in the Republic 
of Vietnam, VA should inform him or her of the availability 
of a hospital examination and treatment.  If he or she has 
already had the herbicide examination or been treated for 
herbicide exposure, the VA should inform the veteran that he 
or she should submit a copy of the examination or treatment 
report or submit the name of the VA facility performing the 
examination or treatment so a copy can be obtained.

The Board notes the veteran's assertion that his squamous 
cell carcinoma of the left tonsil, status post tonsillectomy, 
with metastasis to the left neck, is the result of claimed 
exposure to Agent Orange in service.  Given that it is 
necessary to remand the veteran's claim as noted above, and 
prior to determining the well-groundedness of the claim 
seeking service connection for squamous cell carcinoma of the 
left tonsil claimed as due to Agent Orange exposure, the 
Board is of the opinion that the veteran should be contacted 
by the RO, and advised of his right to a VA Agent Orange 
examination.  Thereafter, he should be scheduled for one, 
should he so request.  

Regarding the evidentiary development, the record shows that 
in March 1997, the RO requested medical records from Dr. 
Siquenza, Dr. Cohn and Dr. Ditlow, on the basis of 
information provided by the veteran.  The letter to Dr. 
Siquenza was returned by the Post Office, apparently 
undelivered.  Additional records were received from Dr. Cohn.  
At his October 1997 personal hearing, the veteran identified 
other care-givers, whose records have neither been requested 
nor obtained for use in the appeal-namely, Dr. Peiffer, and 
Polaqueen Hospital.  He also again indicated that Dr. 
Siquenza was his family physician, who he initially saw 
regarding the carcinoma.  Moreover, in a February 1998 
statement of his representative, Dr. Burton Cohn was 
identified as an additional source of pertinent treatment 
records. Additionally, in an April 1997, Dr. Cohn indicated 
that additional surgery for metastatic cancer of the left 
neck might be necessary in the future.  No such later surgery 
records are on file.  The RO should attempt to obtain the 
identified private treatment records.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, for the reasons set forth above, the case is 
hereby REMANDED to the RO for the following actions:  

1.   The RO should contact the veteran 
and request him to furnish the current 
addresses for Dr. Peiffer, Polaqueen 
Hospital and Dr. Robert Siquenza and the 
dates of treatment for squamous cell 
carcinoma of the left tonsil.  The 
veteran should also be requested to 
indicate whether there are additional 
medical records of Dr. Burton Cohn which 
have not been previously obtained.  In 
addition, he should be requested to names 
and addresses of any other all health 
care providers from whom he has received 
treatment for squamous cell carcinoma of 
the left tonsil.  Consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
obtain copies of all identified private 
treatment records of the veteran which 
are not currently in the file, including 
and associate them with the claims 
folder.  If the records are not received 
the RO should inform the appellant and 
tell him that he can procure them.

2.  Regardless of whether the veteran 
responds to the above request, the RO 
should request and obtain copies of any 
and all VA hospital and/or out-patient 
treatment records from the VA Medical 
Center in Camp, Hill, Pennsylvania, dated 
from December 1998 to the present, as 
well as any surgery report from this 
facility or any other VA medical center 
identified by the veteran, dated from 
January 1996 to the present.  If any 
requested records are unavailable or any 
search otherwise yields negative results, 
that fact should clearly be documented in 
the claims file.  

3.  The RO should advise the veteran in 
writing that he may request a VA 
herbicide examination.  The veteran  
should be afforded a reasonable time to 
respond.  If the veteran informs the RO 
that he wants a VA herbicide examination, 
such an examination should be scheduled 
to determine the nature and etiology of 
squamous cell carcinoma of the left 
tonsil, status post tonsillectomy, with 
metastasis to the left neck. claimed as 
residuals of Agent Orange exposure.  All 
indicated studies should be performed and 
all clinical findings reported in detail. 
The examining physician should be 
requested to provide a written medical 
opinion regarding the etiology of 
carcinoma of the left tonsil with 
metastasis to the left neck and whether 
it as likely as not a result of exposure 
to Agent Orange in service.  All 
findings, opinions, and bases therefor 
should be set forth in detail. The claims 
folder, to include a copy of this Remand, 
along with any additional evidence 
obtained pursuant to this remand, should 
be provided to the examiner for review.  
The examination report should reflect 
review of pertinent material in the 
claims folder and include the complete 
rationale for all opinions expressed. 

4.  Thereafter, the veteran and his 
representative, and the appellant, should 
be furnished a supplemental statement of 
the case (SSOC) setting forth the 
evidence, a citation to and discussion of 
all applicable laws and regulations and a 
detailed analysis of the reasons for the 
RO's determination, with reference and 
citation to all evidence received since 
that July 1997 SOC.  After affording the 
parties a reasonable opportunity to 
respond, and after compliance with all 
contested claims procedures, the case 
should be returned to the Board for 
further appellate review.  

The purpose of this remand is to ensure compliance with due 
process considerations; the Board intimates no opinion as to 
the eventual determination to be made.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


